Citation Nr: 0829412	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to a disability rating greater than 20 
percent for degenerative joint and degenerative disc disease 
of the lumbar spine (the "back disability").

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from September 1995 to 
April 2003.  He also had additional service with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which adjudicated the issues on appeal.

The veteran initially requested that he be scheduled for a 
hearing before a Veterans Law Judge, but then canceled his 
hearing request and indicated that he did not wish to 
reschedule.

In June 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for 
further development.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not manifest Lyme disease or residuals 
thereof.

2.  Prior to November 8, 2007, the competent medical evidence 
failed to show that the veteran's lumbar spine disability was 
manifested by severe limitation of lumbar spine, severe 
lumbosacral strain, forward flexion of 30 degrees or less, or 
incapacitating episodes of intervertebral disc syndrome 
(IVDS) having a total duration of at least four weeks during 
a 12 month period.

3.  Since November 8, 2007, the competent medical evidence 
shows that the veteran's lumbar spine disability has been 
manifested by forward flexion limited to 30 degrees, but no 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during a 12 month period.
CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for a 40 percent rating for degenerative 
joint and degenerative disc disease of the lumbar spine have 
been met effective November 8, 2007.  38 U.S.C.A. §§ 1155, 
5107, 5110(g) (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes (DC's) 5292, 5293, 5295 (in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (in effect since September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - Lyme disease

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran seeks service connection for residuals of Lyme 
disease.  In this case, it is undisputed that, on August 3, 
2000, the veteran had a total of 4 ticks removed from both 
testicles, the right groin and the right knee.  It was noted 
that the heads of the ticks were intact upon removal.  The 
veteran reports that a member from his unit had contracted 
Lyme disease during this event.

On August 23, 2000, the veteran was hospitalized at Blount 
Memorial Hospital with complaint of progressive malaise and 
fatigue of approximately 4-days duration.  He subsequently 
had the onset of fever with soreness of the lower back and 
lower extremities.  Physical examination was significant for 
lymphadenitis in the right inguinal area with right lower 
quadrant abdominal tenderness which subsided during his 
hospitalization.  He underwent Infectious Disease and 
Neurologic consultations as well as multiple studies, 
including serologies for Staphylococcus, Streptococcus 
sepsis, Rocky Mountain Spotted Fever, Ehrlichiosis, typhus, 
leptospirosis and Borreliosis (Lyme Disease).  All results 
were negative.  He was treated empirically with Doxycycline, 
and discharged home free of pain, aching, toxicity, malaise 
and soreness.

Thereafter, the veteran's service medical records, to include 
Physical Evaluation Board (PEB) and Medical Evaluation Board 
(MEB) proceedings, do not include a definitive diagnosis of 
Lyme disease or residuals thereof, providing limited evidence 
against this claim. 

None of the above-mentioned evidence is in dispute.  The 
matter at dispute is whether in fact the veteran contracted 
Lyme disease and has current residuals thereof.  The most 
persuasive evidence in this case consists of the November 
2007 VA infectious, immune and nutritional disabilities 
examination report.  Following examination of the veteran and 
review of the claims folder, the examiner opined as follows:

There is no definitive proof that the veteran was 
ever infected with Borrelia burgdorferi, the 
causative organism of Lyme disease.  The hospital 
record from Blount Memorial states that it was the 
opinion of the consulting infectious disease 
specialist, Dr. [J.K.], that the patient's fever 
was most likely caused by a viral infection, as no 
serologic evidence of Lyme or other rickettsial 
diseases could be found.  I reviewed his lab 
reports and found that antibody titers for Lyme 
disease were negative.  Furthermore, if indeed the 
patient had been exposed to Lyme disease, he did 
receive appropriate treatment at that time in the 
form of the antibiotic called doxycycline.  This 
treatment would eliminate long-term sequelae of 
Lyme disease.  Therefore, his problems with 
rheumatoid arthritis, joint pains, inguinal 
adenopathy, and right lower quadrant pain are not 
related to any possible Lyme exposure in August 
2000.

The Board finds that this opinion provides strong probative 
evidence against the claim, as it is based upon review of the 
entire evidentiary record and the serologic studies conducted 
over time.

Additional evidence against the claim includes an August 2004 
VA infectious, immune and nutritional disabilities 
examination report that noted that the veteran was never 
conclusively diagnosed with Lyme disease.  This examination 
report, which reaches a similar conclusion as the November 
2007 VA examiner, provides more probative evidence against 
this claim.

The only "medical" evidence supporting this claim consists 
of an August 2004 VA clinical consultation wherein the 
examiner offered an assessment of status post Lyme disease 
residuals with multiple joint arthralgias.  A close review of 
this clinical report notes that the veteran was "diagnosed 
at Blount Memorial Hospital with Lyme's disease."  

The Board has carefully reviewed this record.  As reflected 
in the records from Blount Memorial Hospital, and confirmed 
by the August 2004 and November 2007 VA examiners, the 
veteran was not diagnosed with Lyme disease.  As this 
assessment was based upon an inaccurate factual premise, the 
Board assigns little, if any, probative value to this 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(medical opinion can be rejected if the based on a rejected 
factual basis).

With respect to the veteran' own contentions, a layperson is 
generally not capable of opining on matters requiring 
scientific or medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The veteran is not shown to possess the requisite training to 
speak to issues of medical fact and diagnosis.  As such, his 
personal opinion as to whether he manifests residuals of Lyme 
disease holds no probative value in this case.  Espiritu, 2 
Vet. App. at 494.  His assertions of continuity of symptoms 
have been considered by VA examiners in arriving at their 
opinions in this case.  When the record is reviewed in its 
entirety, the Board's finds that the medical evidence 
outweighs the veteran's contentions that he currently 
manifests residuals of Lyme disease.

In conclusion, the Board finds by a preponderance of the 
evidence that the veteran does not manifest Lyme disease or 
residuals thereof.  As there is no proof of a current 
disability, the veteran has not raised a valid service 
connection claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The benefit of the doubt rule is not for application 
in this case.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).

The Board notes that it has no jurisdiction at this time to 
reach a decision on any matter other than service connection 
for Lyme disease.  If the veteran seeks service connection 
for any symptoms which he believes first manifested in 
service, the veteran should identify the particular claim to 
the RO for adjudication in the first instance.
II.  Initial rating - disability of the lumbar spine

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

The Board notes that the applicable appeal period in this 
case extends to April 19, 2003, the effective date of award 
for the veteran's initial rating.  The criteria for rating 
disabilities of the spine were amended during this time 
period.  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased rating for the veteran's low 
back disability is warranted.  VA's Office of General Counsel 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-00; 38 U.S.C.A. § 5110(g).

The currently assigned 20 percent rating under DC 5010-5292 
was awarded under criteria for evaluating the orthopedic 
manifestations of low back disability in effect prior to a 
regulatory change on September 26, 2003.  See 38 C.F.R. 
§ 4.27 (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  
This hyphenated diagnostic code may be read to indicate that 
traumatic arthritis of the lumbar spine is the service-
connected disorder, and it is rated as if the residual 
condition is moderate limitation of lumbar spine motion under 
DC 5292.

Under the old DC's for evaluating the orthopedic aspects of 
low back disability, a maximum 40 percent rating was 
warranted for severe limitation of lumbar spine motion (DC 
5292) or severe lumbosacral strain with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).

Notably, the medical evidence of record shows active movement 
of the lumbar spine, and no evidence of ankylosis.  See 
38 C.F.R. § 4.71a, Note 5 (For VA compensation purposes, 
"ankylosis" is a condition in which the entire spinal 
segment is fixed in flexion or extension).  As such, the 
criteria of DC 5289 do not apply.

IVDS was evaluated under DC 5293, either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective Sept. 23, 2002).

Under DC 5293, a 40 percent rating requires incapacitating 
episodes of IVDS having a total duration of at least four 
weeks but less than six weeks during the past 12 months, and 
the maximum 60 percent rating required incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
and treatment prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

DC 5235 (vertebral fracture or dislocation), DC 5236 
(sacroiliac injury and weakness), DC 5237 (lumbosacral or 
cervical strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (IVDS) are now evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a rating in excess of 20 percent 
for the veteran's orthopedic manifestations of lumbar spine 
disability have not been met for the time period prior to 
November 8, 2007.  The Board notes that, prior to November 8, 
2007, the competent medical evidence failed to show that the 
veteran's lumbar spine disability was manifested by severe 
limitation of lumbar spine, severe lumbosacral strain, 
forward flexion of 30 degrees or less, or incapacitating 
episodes of IVDS having a total duration of at least four 
weeks during a 12 month period.

The veteran's initial VA examination in March 2004 was 
significant for lumbar tenderness on palpation and positive 
straight leg tests bilaterally.  There was no paraspinal 
muscle spasm.  He had painful motion with lumbar flexion to 
90 degrees, extension to 0 degrees, bending to 20 degrees 
bilaterally and rotation to 20 degrees bilaterally.  He was 
diagnosed with grade I retrolisthesis of L5 on S1 with disc 
bulging with DDD and right SI joint DJD.  

Overall, this examination report provides strong probative 
evidence against the claim, showing less than severe 
limitation of lumbar spine motion or characteristics 
consistent with severe lumbosacral strain.

The veteran's VA clinical records include an August 2004 
clinical evaluation wherein the veteran described 
"significant" back aches and pain making it hard to sleep, 
get comfortable, and walk.  His medications included 
Hydrocodone for pain, and Methocarbomal for muscle spasms and 
aches.  He used a cane to walk.  His physical examination was 
significant for back pain and his right lower extremity 
demonstrating sensation loss, diminished Achilles reflex and 
early muscle atrophy of the right thigh.  A July 2005 
visitation described the spine and lower extremity findings 
as normal.

Overall, this evidence does not support the claim for a 
higher rating, as it does not include any findings indicative 
of severe limitation of motion or characteristics consistent 
with severe lumbosacral strain.

Records associated with the veteran's application for 
disability benefits with the Social Security Administration 
(SSA) described his limitations as being occasionally capable 
of lifting 50 pounds, frequently lifting 25 pounds, standing 
for a total 6 hours in a workday, sitting for a total 6 hours 
in a workday, and having unlimited capacity for pushing or 
pulling objects (other than described for lifting and 
carrying).  

Overall, this evidence provides probative evidence against 
the claim, failing to show limitations compatible with severe 
lumbar spine disability.

The Board also finds that the veteran's lumbar spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  In March 2004, the veteran described episodes of 
acute, short-lived, excruciating back pain.  He described his 
back pain as flaring to 6-7/10 pain at times.  There was no 
medical evidence, however, that he experienced additional 
limitation in range of motion or joint function following 
repetitions due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  

A review of all the evidence of record also fails to disclose 
any incapacitating episodes of IVDS that required bed rest 
and treatment prescribed by a physician.  Thus, an 
alternative rating under DC 5293 is not warranted.

However, the Board finds that the November 2007 VA 
compensation and pension examination report supports a 40 
percent rating for the chronic orthopedic manifestations of 
IVDS effective November 8, 2007.  At that time, the veteran 
demonstrated active and passive forward flexion of the lumbar 
spine to 30 degrees.  This finding supports a 40 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine.  

As this is the maximum available rating for limitation of 
lumbar spine motion, further consideration of 38 C.F.R. 
§§ 4.40 and 4.45 is unnecessary.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

As indicated above, there is no evidence of ankylosis 
involving the lumbar spine.  As such, there is no basis for a 
higher rating still under the old and new criteria for 
evaluating the orthopedic manifestations of IVDS.

Additionally, the record does not disclose incapacitating 
episodes of IVDS having a total duration of at least six 
weeks during any 12 month period that required bed rest and 
treatment prescribed by a physician.  As such, the criteria 
for alternatively rating IVDS under DC's 5293 and 5243, in 
effect during the appeal period, is not more favorable to the 
veteran.

In so deciding, the veteran undoubtedly experience episodes 
of lumbar spine pain as demonstrated by his lay statements 
and treatment records of file.  It is important for the 
veteran to understand that these problems are the basis for 
his current evaluations.  The most favorable evaluation in 
this case has separately evaluated the chronic orthopedic and 
neurologic manifestations of IVDS.  As a result of this 
decision, his orthopedic manifestations have been rated as 20 
percent prior to November 8, 2007 and 40 percent thereafter.  
He holds a 10 percent rating for the chronic neurologic 
impairment of his left lower extremity.  He also holds a 10 
percent rating for the chronic neurologic impairment of his 
right lower extremity prior to August 3, 2004, and 20 percent 
rating thereafter.  Without consideration of pain, there 
would be no basis for the Board to grant the claim to the 
extent it has done in this case.

Even in light of this evidence, the overall medical evidence 
demonstrates that there is simply no basis to assign higher 
ratings for the chronic orthopedic manifestations of his IVDS 
based on functional loss due to pain, weakness, fatigability, 
or incoordination of the lumbar spine based on the objective 
medical evidence.  Id.  VA compensation and pension 
examination findings, rather than supporting the veteran's 
claim, provides highly negative evidence against any further 
compensation.

The Board is aware of the veteran's complaints as to the 
effects of his service-connected lumbar spine disability on 
his activities of work and daily living.  In the Board's 
opinion, all aspects of the veteran's orthopedic and 
neurologic manifestations of his IVDS are encompassed in the 
schedular ratings assigned.  As the assigned schedular 
evaluation are adequate, there is no basis for extraschedular 
referral in this case.  See Thun v. Peake, 22 Vet. App. 111, 
114-15 (2008).  The Board further observes that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

With respect to the lumbar spine disability claim, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Goodwin v. Peake, 28 Vet. App. 128 (2008).

Nonetheless, a July 2003 RO letter and February 2004 Decision 
Review Officer (DRO) conference report reflects that the 
veteran was advised of the developmental duties under the 
VCAA.  Additionally, an RO letter dated March 2008 advised 
the veteran of the criteria for establishing a disability 
rating and effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter advised the 
veteran that his disability rating was determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  He was informed that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Examples of evidence 
to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records, he had not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  See generally Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claim.  The veteran has submitted 
statements to the record, by written statements and orally to 
VA examiners, regarding the nature, severity and duration of 
his symptoms.  At the DRO conference, his represented 
requested, and obtained, a new VA examination and indicated 
awareness of their duty to submit additional evidence to 
support the claim.  Thus, the veteran and his representative 
have demonstrated actual knowledge of the evidentiary 
requirements, and have not argued any prejudicial error 
regarding VCAA notice deficiencies on his downstream initial 
rating claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  See also Goodwin, supra.  Accordingly, the Board 
finds that adjudication of this claim at this time would not 
be prejudicial to the veteran.  

With respect to the Lyme disease claim, the veteran first 
received a substantially compliant VCAA notice regarding the 
developmental and evidentiary requirements in May 2005.  The 
untimeliness of this notice was cured with readjudications of 
his claim in Supplemental Statements of the Case (SSOC's) 
dated May 2005 and December 2005.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  He first received notice of the 
criteria for the downstream elements of establishing a 
disability rating and effective date of award in March 2008.  
This defect was cured with readjudication of the claim in a 
March 2008 SSOC.  Id.

Overall, the veteran has not argued any prejudicial error 
concerning any aspect of his VCAA notice, and the Board finds 
no notice deficiencies that have resulted in prejudice to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  See also Goodwin, supra.  Accordingly, the Board 
finds that adjudication of these claims at this time would 
not be prejudicial to the veteran.  

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, his private medical records and VA 
clinical records.

The veteran was afforded VA examinations to evaluate the 
nature and severity of his low back disability in August 2004 
and November 2007.  The Board takes note that the November 
2007 VA examiner did not specifically indicate whether lumbar 
spine ankylosis was present, as contained in the Board's June 
2007 remand order.  As it is obvious from the medical records 
that no ankylosis is present, the examiner's omission is not 
prejudicial to the veteran and the examination report, 
overall, substantially complies with the Board's remand 
directives as it pertains to evaluating his lumbar spine.  As 
such, the Board finds that remand of the claim for strict 
compliance with the remand directives is not warranted or 
legally required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (applying "substantial compliance" rule to assess 
whether VA medical opinion complied with request from Board). 
As there is no lay or medical evidence suggesting an 
increased severity of symptoms since his last VA examination, 
there is no duty to provide further medical examination on 
this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

The veteran has also been afforded VA examination, based upon 
review of the claims folder, to determine whether he 
currently manifests Lyme disease or residuals thereof.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for Lyme disease is denied.

A 40 percent rating for degenerative joint and degenerative 
disc disease of the lumbar spine, but no higher, is granted 
effective November 8, 2007.


REMAND

In June 2007, the Board included in a remand request that a 
VA examiner "provide an opinion concerning the impact of the 
veteran's low back disability on his ability to secure and 
obtain gainful employment."  The examiner in November 2007 
did not address this question in the examination report.  The 
Board, therefore, has a legal obligation to return this 
examination report as failing to comply with its remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of treatment at the Nashville, Tennessee 
VA Medical Center (VAMC) since December 
2006.

2.  Return the veteran's claims folder to 
the November 2007 examiner and request an 
addendum opinion concerning the impact of 
the veteran's low back disability on his 
ability to secure and obtain gainful 
employment.

In the event the November 2007 examiner is 
not available, the RO should forward the 
claims folder to an appropriate examiner 
to provide the opinion requested.


3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured since 
the March 2008 supplemental statement of 
the case (SSOC).  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
SSOC and afford the applicable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


